Honorable Joe Resweber Harris County Attorney Houston, Texas 77002
Re: Authority of Harris County to provide certain potable water facilities.
Dear Mr. Resweber:
You have requested our opinion concerning the following questions:
  1. May the Harris County Community Development Agency construct a water main distribution system in order to provide drinking water from Municipal Water District No. 26 to an area outside the said District?
  2. May the Harris County Community Development Agency replace a water main distribution system within Harris County Fresh Water Supply District No. 1-A in order to improve water service to the residents of the said District?
You have informed us that the Harris County Community Development Agency is a department of the County `operated under the direction of the Harris County Commissioners Court for the purpose of administering programs such as the U.S. Department of Housing and Urban Development's Community Block Grant Program.'
In Attorney General Opinion V-1274 (1951), this office ruled that a county did not have authority to construct a water works tower for the purpose of supplying water to private consumers. As noted therein, a commissioners court is of limited jurisdiction and has only such powers as are conferred upon it by the statutes and Constitution of this State. Since we are aware of no amendments, new provisions or special facts which would provide the requisite authority, we concur with your determination that Harris County does not have authority to construct or replace water main distribution systems for the purpose of supplying water to private consumers. We are aware that the county could receive federal funds for such a project, but in light of the prior opinion, we have no choice other than to inform you that further statutory or constitutional authorization would be necessary.
 SUMMARY
Harris County does not have authority to construct or replace water main distribution systems for the purpose of supplying water to private consumers.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee